

Exhibit 10.4
[a2015annualtbrsunotic_image1.gif]
Notice of Restricted Stock Unit Grant
Name
[Participant Name]
Employee ID


Date of Grant
[Grant Date]
Number of Restricted Stock Units Granted
[Shares Granted]



Restricted Stock Unit Grant
You have been granted the number of Restricted Stock Units listed above in
recognition of your expected future contributions to the success of J. C. Penney
Company, Inc. (“Company”). Each Restricted Stock Unit shall at all times be
deemed to have a value equal to the then-current fair market value of one share
of J. C. Penney Company, Inc. Common Stock of 50¢ par value (“Common Stock”).
This grant is subject to all the terms, rules, and conditions of the 2014 J. C.
Penney Company, Inc. Long-Term Incentive Plan (“Plan”) and the implementing
resolutions (“Resolutions”) approved by the Human Resources and Compensation
Committee (“Committee”) of the Company’s Board of Directors (“Board”).
Capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Plan and the Resolutions.


Vesting of Your Restricted Stock Units
The Restricted Stock Units shall vest and the restrictions on your Restricted
Stock Unit shall lapse on [VEST DATE] (“Vest Date”), provided you remain
continuously employed by the Company through the Vest Date (unless your
Employment terminates due to your Retirement, Disability, death, job
restructuring, reduction in force, or unit closing).
 
Your vested Restricted Stock Units shall be distributed in shares of Common
Stock as soon as practicable on or following the earlier of (i) your termination
of Employment as a result of your Retirement, Disability, death, or job
restructuring, reduction in force, unit closing, or (ii) the Vest Date provided
above.  Notwithstanding the foregoing, if you are a specified employee as
defined under Section 409A of the Code and the related Treasury regulations
thereunder, your award is subject to Section 409A of the Code, and your
Employment is terminated as a result of your Retirement your vested Restricted
Stock Units shall be paid in shares of Common Stock as soon as practicable
following the earlier of (i) the date that is six months following your
termination of service due to Retirement (ii) the date of your death, or (iii)
the Vest Date provided above. You shall not be allowed to defer the payment of
your shares of Common Stock to a later date.


Dividend Equivalents
You shall not have any rights as a stockholder until your Restricted Stock Units
vest and you are issued shares of Common Stock in cancellation of the vested
Restricted Stock Units. If the Company declares a dividend, you will accrue
dividend equivalents on the unvested Restricted Stock Units in the amount of any
quarterly dividend declared on the Common Stock. Dividend equivalents shall
continue to accrue until your Restricted Stock Units vest and you receive actual
shares of Common Stock in cancellation of the vested Restricted Stock Units. The
dividend equivalents shall be credited as additional Restricted Stock Units in
your account to be paid in shares of Common Stock on the vesting date along with
the Restricted Stock Units to which they relate. The number of additional
Restricted Stock Units to be credited to your account shall be determined by
dividing the aggregate dividend payable with respect to the number of Restricted
Stock Units in your account by the closing price of the Common Stock on the New
York Stock Exchange on the dividend payment date. The additional Restricted
Stock Units credited to your account are subject to all of the terms and
conditions of this Restricted Stock Unit award and the Plan and you shall
forfeit your additional Restricted Stock Units in the event that you forfeit the
Restricted Stock Units to which they relate.


Employment Termination
If your Employment terminates due to Retirement, Disability, death or job
restructuring, reduction in force, or unit closing prior to the Vest Date, you
shall be entitled to a prorated number of restricted stock units. The proration
shall be equal to a fraction, the numerator of which is the number of months
from the date of grant to the effective date of your termination of service,
inclusive, and the denominator of which is [VESTING MONTHS]. The prorated number
of restricted stock units to which you are entitled will be distributed as
provided in “Vesting of Your Restricted Stock Units” above. Any restricted stock
units for which vesting is not accelerated shall be cancelled on such Employment
termination.


Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without cause (or summary dismissal) under, and as defined in that termination
agreement, then the number of restricted stock units that will vest will be
determined according to the terms of the underlying termination agreement
subject to (a) the execution and delivery of a release in such form as may be
required by the Company and (b) the expiration of




--------------------------------------------------------------------------------



the applicable revocation period for such release. Any shares that vest under a
termination agreement will be distributed as provided in the Vesting of Your
Restricted Stock Units section of this Notice.


If your employment terminates for any reason other than those specified above,
any unvested restricted stock units shall be cancelled on the effective date of
termination.
Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This restricted stock unit grant does not constitute an employment contract. It
does not guarantee employment for the length of the vesting period or for any
portion thereof.


































































































